           Case 2:19-cv-13355 Document 1 Filed 10/30/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES of AMERICA                              *            CIVIL ACTION

     Plaintiff                                        *            NUMBER: 19-13355

     v.                                               *            JUDGE

0.367 ACRES of LAND, MORE or LESS,                    *            MAGISTRATE
SITUATED in PARISH of PLAQUEMINES
STATE of LOUISIANA, and ESTATE of                     *            TRACT NO. 410E
MICHAEL JONES, ET AL
                                                      *
       Defendants
                                    *                 *            *

                           COMPLAINT IN CONDEMNATION

1.   This is an action of a civil nature brought by the United States of America for the taking of

     property, under its power of eminent domain, and for the ascertainment and award of just

     compensation to the parties in interest.

2.   The authority for the taking are set forth in Schedule AA@ annexed hereto and made a part

     hereof.

3.   The uses for which the property is to be taken and the property to be taken, the estates to

     be taken and the names and addresses of the persons having or claiming an interest in said

     property are described in Schedules AB@, AC@, AD@, AE@, AF@and AG@ annexed hereto and

     made a part hereof.

4.   Local and state taxing authorities may have or claim an interest in the property by reason

     of taxes and assessments due and eligible.




                                                -1-
              Case 2:19-cv-13355 Document 1 Filed 10/30/19 Page 2 of 2




       WHEREFORE, Plaintiff demands judgment that the property be condemned, and that just

compensation for the taking be ascertained and awarded, and such other relief as may be lawful

and proper.

                                           Respectfully submitted,

                                           PETER G. STRASSER
                                           UNITED STATES ATTORNEY

                                           /s/ Glenn K. Schreiber_________
                                           GLENN K. SCHREIBER
                                           Assistant United States Attorney
                                           U.S. Attorney’s Office (E.D. La.)
                                           650 Poydras Street, Suite 1600
                                           New Orleans, Louisiana 70130
                                           Telephone: (504) 680-3093
                                           Fax: (504) 680-3174
                                           glenn.schreiber@usdoj.gov




                                            -2-
          Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 1 of 10




                                         SCHEDULE A

                                         Tract No. 410E



AUTHORITY FOR THE TAKING:

       The authority for the taking of the interest in land is under and in accordance with 40

U.S.C. §§ 3113 and3114; 33 U.S.C. §§ 591 and594; and33 U.S.C. § 701n, which authorizes

the repair and rehabilitation of any flood control work threatened or destroyed by flood; Section

203 of the Flood Control Act of 1962, Pub. L. No. 87-874, 76 Stat. 1173, 1184, as amended,

which authorized the hurricane flood protection project on the Mississippi River Delta at and

below New Orleans, Louisiana, now known as the New Orleans to Venice Hurricane Protection

Project; and Chapter 3 of Title I of Division B of the Emergency Supplemental Appropriations

to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006, Pub. L. No.

109-148, 119 Stat. 2680, 2762-2763, which Act made funds available for such purposes.
             Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 2 of 10



                                                SCHEDULEB

                                                Tract No. 410E

PUBLIC USES:

         The public uses for which said interest in land is taken are as follows:

         Said interest in land is necessary for the construction, repair and rehabilitation of the

New Orleans to Venice Hurricane Protection Project, Westbank River Levee, Plaquemines

Parish, Louisiana, and for such other use as may be authorized by Congress or by Executive

Order.
         Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 3 of 10




                                          SCHEDULEC

                                          Tract No. 410E

LEGAL DESCRIPTION:

        A CERTAIN TRACT OF LAND designated as Tract No. 410E, together with any and
all buildings, improvements and appurtenances thereon, located in Section 2, Township 20
South, Range 28 East, Plaquemines Parish, Louisiana, and being a portion of a right of way to be
acquired to accommodate construction of the New Orleans to Venice Hurricane Protection
Project, being more particularly described as follows:

       For a POINT OF REFERENCE (P.0.R.), commence at the U.S. Corps of Engineers
Buras Levee District baseline monument at Station 841 +61.84, having coordinate values of
x=3839343.3408 and y=322785.8747, thence run South 58 degrees, 26 minutes, 23 seconds East
along said Buras Levee District baseline a distance of 124 .14 feet to a point, thence run South 3 3
degrees, 07 minutes, 09 seconds West a distance of 55.95 feet to the POINT OF BEGINNING
(P.O.B.), having coordinate values ofx=3839418.5535 and y=322674.0382.

        From the POINT OF BEGINNING, run South 58 degrees, 24 minutes, 18 seconds East,
a distance of 240.08 feet; thence run South 33 degrees, 07 minutes, 09 seconds West, a distance
of 66.45 feet; thence run North 58 degrees, 26 minutes, 23 seconds West, a distance of240.08
feet; thence run North 33 degrees, 07 minutes, 09 seconds East, a distance of 66.60 feet to the
point of beginning.

       The above described tract 0.367 acres, more or less.

        Being all or part of the same property acquired by Joseph Jones (Sr.) and Ida B.
Granderson Jones by cash sale dated October 7, 1925, from George Lee Hays, Daisy Lee Hays,
Markley Lee Hays and Lee Hays recorded in COB 62, folio 53 of the Conveyance Records of
Plaquemines Parish, Louisiana; and by Lucille Jones by Judgment of Possession in the
Succession oflrving S. Jones case number 24-851, dated January 11, 1984, recorded January 12,
1984 in COB 584 folio 300 of the Conveyance Records of Plaquemines Parish, Louisiana; and
Isley A. Riley and Oneas A. Riley by Judgment of Possession in the Succession of Jessica Jones
Riley, case number 84-18666, dated December 14, 1984 in COB 606, folio 76 of the
Conveyance Records of Plaquemines Parish, Louisiana; and by Virginia Jones Hunter by
Judgment of Possession in the Succession of Vivian Jones Williams, case number 34-180, dated
June 22, 1990 recorded in COB 735, folio 635 of the Conveyance Records of Plaquemines
Parish, Louisiana; and by Certificate of Redemption by Estate of Joseph Jones, Sr. et al dated
September 8, 1995 and recorded in COB 867 folio147 of the Conveyance Records of
Plaquemines Parish, Louisiana; and by Charlton B. Ogden, II and Mary Ann Bradburn Ogden
by sale from Calvin Jones dated October 11, 1963 and recorded in COB 266, folio 827 of the
Conveyance Records of Plaquemines Parish, Louisiana; and by Frank A. Ashby, Jr., and Marvis
Hardy Ashby, husband and wife, and F. Rivers Lelong, Sr.,- single by sale dated August 5, 1986
from Charlton B. Ogden, II, husband of Mary Ann Bradburn Ogden, recorded in COB 651,
folio77 of the Conveyance Records of Plaquemines Parish, Louisiana; and by Ashby Family
         Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 4 of 10




Properties, LLC by Act of Exchange and Capital Contribution by Frank Ashby, Jr. and Mavis
Hardy Ashby dated November 6, 1967 and recorded in COB 924, folio 140 of the Conveyance
Records of Plaquemines Parish, Louisiana; and by Charlotte Ogden Binnings, Charlton B. Ogden
III and Michael Herbst Ogden by Judgment of Possession in the Succession of Mary Anne
Bradburn Ogden, case number 97-30399, in the Twenty Second Judicial District Court for the
Parish of St. Tammany, Louisiana recorded in COB 1242, folio 279 of the Conveyance Records
of Plaquemines Parish, Louisiana; and by the Estate ofF. Rivers Lelong, Sr. in the Succession
proceedings filed in Civil District Court for the Parish of Orleans, State of Louisiana case
number 11-6632, Division M, Letters oflndependent Executorship approved June 22, 2011
being recorded in COB 1247 folio 829 of the Conveyance Records of Plaquemines Parish,
Louisiana. See also Affidavits of Death and Heirship are recorded in the conveyance records of
Plaquemines Parish, Louisiana at the following entries: COB 1274 pages 833, 836, 839, 842,
842, 845, 849, 851, 854, 857 and COB 1248 pages 242,246,250,254,258,262.




                                       SCH C, Page 2
                          Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 5 of 10




-.. . . /                                 P.o.RJ;ff:.:·y{                                            ;, -s;l'Y'"-~                                                                                            PLAQUEMINES PARISH, LOUISIANA
        /'·                                    I ,;, i             12:;-..7                        .tt:r        1
                                                                                                                   ~                                                        ~                                      SECTION 2 , T20S-R28E
/
    . '-.,.•:...../~..! /,/ =                              3839343 340.S
                                                                            i>-.....__f: / f,,-
                                                                                   !b.::-1f."
                                                                                                                                                                ~<'o.,..
                                                                                                                                                                     '--.. 75,,_
                                                                                                                                                                                                               0.367 acres± (15965 square feet)                                                                              J
                                      /       ,..     Y    32278.5,87-47 Oj ~                      ..... .,_~                                                     <.,,? '---..~
                              ,
                                  /                 '-.,P.O.B"                   .g,~/
                                                                                ,. """
                                                                                                                ··--...·••                                             0
                                                                                                                                                                         o· '---..                          '---..,                                                                                T
                                                                                                                                                                                                                                                                                                                             1,
                                                                                                                                                                                                                                                                                                                                  ,
                          I                               '·,          \      ~,s"",'.,,".                                   ···-..                                                                                      ,                                               r    APPAREN                                       ljl.11
                                                             "             \q;; "/"                                                   ·••.                                                                                            ,                             /         WATERS                                        1;:
                      /                                            ·,.;,                                                                     -....                                                                                             '                /                                                           11;
'·              ,                              , =   .lbJa4•a.55J~               /                                                                    ·-••• _                                                                                       ~                         EDGE                                          U:
        ',.;'.                                 Y = .32257.\.0382                     ·,                                                                      -••__                                                                                              ~                                                             ,
            ,' · ,                                                                        '                                                                          '-...........                                                                                        '-·-;:t;'~
        /                 .,                                                _......--·---"-..                                                                                        ·-..                                                                                    /I         '                               i\f/
                                                                                                                                                                                                                                                                    ~~
    1
                                          •                         --                              '-'._s                                                                              ··,..                                                                                                  "                        LJJJ
/                                             ,,                                              ------     , Sa<<•                                                                                 '··,,.                                                              )                                      '.
.                                 0'<"          , ,...                          -                                     ""-.:1$•,
                                                                                                                        .,.....---~                                                                       ··---                                                ~/                                               ~ '
                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                           ,t                                                                     "--~                                       ,<:'.J/,-                                                                          C/).
                              ~                            .....                          __...--~                                   '-•
                                                                                                                                                 ~""q,.
                                                                                                                                                     2o.,                                                                ··,,
                                                                                                                                                                                                                                -..             -"!-·':
                                                                                                                                                                                                                                                        .cY/ -~
                          jj                              r- '· -----·                                                   -~ ·,                                               rEXISTINC LEVEE                                          ··-... _ ",/ c,                        ,EXISTING LEVEE                                          [
                 .S"
                        .f
                      ,;,;
                                                                     '·,,
                                                                                     C
                                                                                          -
                                                                                                   ---- ,--..'----~,
                                                                                                                   '·
                                                                                                                      R/W
                                                                                                                             .,141CE
                                                                                                                                1
                                                                                                                                                 1
                                                                                                                                                                                ~                                                 1o·
                                                                                                                                                                                                                                          xi
                                                                                                                                                                                                                                          er ' 1
                                                                                                                                                                                                                                                   --:1.__
                                                                                                                                                                                                                                                             ·- /
                                                                                                                                                                                                                                                                •• ••
                                                                                                                                                                                                                                                                         /     BASELINE
                                                                                                                                                                                                                                                                                                                                      z @
                                                                                                                                                                                                                                                                                                                                      0
             • ..,.
            c.:;-                                                                    ,'.'...
                                                                                      + "' · ~ · -- -                           ,
                                                                                                                                    ·.___..,-;              ------ - -                      ·,                                  r,;            .1                        ·--- ~                                     I ""'                       C

                                                                                                                                         ~~~E~:1:>--.·~./                                                            l' /                                                         ··--.....                      / ~-
                                                                                                                                                                                             '
        J'
                                                                                                                                                                                                                               'J(.                                                                                   ·y
                                                                                          ~""c:a,~·,                                -----··                                                 ---"-..
                                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                      .j::a..
                                                                                                                                                                                                                                                                                                                                      ......
     ,,;                                                                                                   ~        <;~
                                                                                                                                 '<./                       R/W_-~                                                           J             .,
                                                                                                                                                                                                                                                                                            ··,'vi,/ ~t:ti'
                                                                                                                                                                                                                                                                                                       ;.;_:o......
                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                      tn        t;
                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                 ~--
                                                                                                                                                            ' ·,·---~-                                           ·~
                                                                                                                                                                                                              .£;'' i'
                                                                                                                                                                                                                         ,i>
                                                                                                                                                                                                                                                        .....· ,
                                                                                                                                                                                                                                                     •..._
                                                                                                                                                                                                                                                                                              1·   I
                                                                                                                                                                                                                                                                                                                   .''--..'·
                                                                                                                                                                                                                                                                                                                 ""•.,




                                                           ,0

                                                            "'~s.s.
                                                                                                                                                                              ·,~"
                                                                                                                                                                                 /'-...                                                                      PREPARED UNDER CONTRACT NO,
                                                                                                                                                                                                                                                                                              50                        100



                                                                           'Y~>-
                                                                                                                                                                                                      #>-.                                                         W912Pll--05-D-002&
                                                                                                                                                                                                                                                             CONTRACTOR: EG EM3INEERS. INC
                                                                                    +o.       ,,                                                                                                   ,J' ,.__'<"
                                                                                                                                                                                                  & "'."
                                                                                                                                                                                          ff8
                                                                                                                                                                                             ~ff                                                                  DEPARTMENT OF THE ARMY
                                                                                                                                                                                                                                                               U,S, ARMY CORPS OF ENGINEERS
                                                                                                                                                                                                                                                                    NEW ORLEANS DISTRICT
                                                                                                                                                                                        4§i p""
                                                                                                                                                                                                                                                                    NEW Lx«.EAN5 TO VEMCE- !il.aRRICANE
                                                                                                                                                                                                                                                                          PROTECTION ?RO .. ECT
                                                                                                                                                                                                                                                                         1/vSSZ!::,A~ RMi:R LEVEE
                                                                                                                                                 l~Cltl,8. JO~i:S. ET ."l
                                                                                                                                                     R.A..• 1.966 AC                                                                                                              ~ICrA::1. JONES. ET le.
                                                                                                                                    (85640 oqume feet)                                                                                                                               TAAC1 N0,41CC
                                                                                                                      Perpehl-tal flood Prolecdon levee Ea-semenl                                                                               DATE: MAR.C::t-l..]0.~-06                                  R.EYc..1-19-15
          Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 6 of 10




                                          SCHEDULEE

                                          Tract No. 410E


ESTATE TAKEN:

        A perpetual and assignable right and easement in Tract No. 410E to construct, maintain,
repair, operate, patrol and replace a flood protection levee, including all appurtenances thereto;
reserving, however, to the owners, their heirs and assigns, all such rights and privileges in the
land as may be used without interfering with or abridging the rights and easement hereby
acquire; subject, however, to existing easements for public roads and highways, public utilities,
railroads and pipelines.
         Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 7 of 10




                                        SCHEDULEF

                                       Tract No. 410E


ESTIMATE OF JUST COMPENSATION:

      The estimated just compensation to be deposited in the Registry of the Court: Fifteen
Thousand and no/100 dollars ($15,000).
         Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 8 of 10




                                  SCHEDULEG

                                  Tract No. 41 OE


NAMES AND ADDRESSES OF INTERESTED PARTIES:

Mabel Beasley
aka Mable Mackey Beasley
1636 Haydel Drive
Marrero, LA 70072

Inez Burton
aka Inez Mackey Burton
1501 Gallier Street
New Orleans, LA 70117

Sylvania M. Barnette
aka Sylvania Mackey Barnett
3034 N. Claiborne Avenue
New Orleans, LA 70117

Ashby Family Properties, L.L.C.
c/o Frank A. Ashby, Jr.
228 St. Charles Avenue
New Orleans, LA 70130

Virginia Jones Hunter
179 Lucretia Lane
Buras, LA 70041

Benjamin Jones, Sr.
31340 Highway 23
Buras, LA 70041

Ulis S. Jones, Sr.
aka Ulis S. Jones
2713 Cardinal Drive
Marrero, LA 70072

Elaine Jones
aka Elaine Jones Moore
245 W. Bobier Drive St. 45
Vista, CA 92083
          Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 9 of 10




Anita Jones Doty
8841 S. Ridgeland Avenue
Chicago, IL 60617

Carmena Jones Washington
11323 S. Wallace Street
Chicago, IL 60628

Francis Rivers Lelong, Jr.
Independent Co-Executor of the
Succession of Francis Rivers Lelong, Sr.
Jones Walker Law Firm, 501h Floor
201 St. Charles Avenue
New Orleans, LA 70170

Bruce Richardson Lelong
Independent Co-Executor 6fthe
Succession of Francis Rivers Lelong, Sr.
6033 Constance St.
New Orleans, La. 70118

Charlton Beattie Ogden, III
23 Hummingbird Road
Covington, LA 70433

Michael Herbst Ogden
aka Michael Herbert Ogden
118 West 24th Avenue
Covington, LA 70433

Charlotte Ogden Binnings
527 West 14th Street
Covington, LA 70433

Earl Mackey
110 Gaulding Street
Jefferson, LA 70121

Michael Jones aka Michael Joseph Jones
7001 Lawrence Road, Apt. 220
New Orleans, LA 70126

Monique Jones
8300 Red Bluff Road, Apt. 628
Pasadena, TX 77507
                                           SCHG, Page2
          Case 2:19-cv-13355 Document 1-1 Filed 10/30/19 Page 10 of 10




Bettina Smith
7817 Mayo Boulevard
New Orleans, LA 70126

Michael Collins
Address unknown

Melony Collins-Banks
aka Melony Collins
3118 Monroe Street
New Orleans, LA 70118

Unknown Owners

District Attorney                              Judgments against Michael I. Jones, aka
c/o Charles J. Ballay                          Michael Jones, recorded at Book 414, Page
25th Judicial District Court                   245; Book 418, Page 409; Book 431, Page.
81; 301-A Main Street                          81; and Book 431, Page 83, Mortgage
Belle Chasse, La. 70037                        Records of Plaquemines Parish

                                                             \
NAS JRB Credit Union, represented by           Judgment against Michael D. Collins
Joshua P. Mathews, attorney                    recorded Book 634, folio 78, Mortgage
2550 Belle Chasse hwy, Suite 200               Records of Plaquemines Parish
Gretna, La. 70053

Plaquemines Parish Government                  Commandeering Authority
c/o President Billy Nungesser
8056 Highway 23, Suite 308
Belle Chasse, LA 70037

Sheriff & Ex-Officio Tax Collector             Taxing Authority
Parish of Plaquemines
302 Main Street
Belle Chasse, LA 70037




                                       SCHG, Page3
                                         Case 2:19-cv-13355 Document 1-2 Filed 10/30/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    0.367 Acres of Land, more or less, situated in Parish of Plaquemines,
                                                                                                            States of Louisiana, and Estate of Michael Jones, et al
    (b) County of Residence of First Listed Plaintiff             Orleans                                    County of Residence of First Listed Defendant Plaquemines
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Glenn K. Schreiber, AUSA                          650 Poydras St., Suite 1600
U.S. Attorney's Office                            New Orlelans, LA 70130
Eastern District of Louisiana                     504-680-3093

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Rule 71A, Fed.R.Civ.P. and the 5th Amendment of the Constitution per 28 USC Sec. 1345
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/30/2019                                                              /s/ Glenn K. Schreiber
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
